DETAILED ACTION
Claims status
In response to the application filed on 07/05/2022, claims 1-3, 5, 10, 29-31, and 33-34 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 10, 29-31, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0075548 A1, as PCT filed on Mar. 6, 2017) in view of Kim et al. (US 2017/0295601 A1).
Regarding claim 1; Lee discloses a method of a first user equipment, the method comprising: 
selecting a transmission resource for a sidelink transmission (See Fig. 11 at step S191-S193, the UE to sense/determine subframes and resource blocks for transmitting PSSCH, i.e., sidelink data channel, resource selection in mode 4,…,and the UE further selects time/frequency resources for a PSSCH. See Table 1 and Table 2, and see figure 11 steps and ¶. [0244-0245] for further detail);
generating an indication signaling for indicating the sidelink transmission on the selected transmission resource (See Lee’s Type 1 invention mode: UE autonomously selects a resource from an indicated resource pool and announces discovery information using the selected resource. The UE may announce the discovery information through a randomly selected resource during each discovery period. ¶. [0123]. Lees Table 1 further teaches the UE to measure the received energy/power of the PS); and 
transmitting the indication signaling on a detection resource different from the transmission resource from the first user equipment to a second user equipment (See Fig. 11 and 12: The UE transmits a V2X signal from the selected V2X transmission subframe (S203); ¶. [0249] and see also ¶. [0255] for the V2X message transmission operation performed within V2X transmission resource pool #J, and the sensing/detecting operation for the V2X transmission resource pool within (J-1),
[Examiner’s note: the regular V2X message transmission pool and the V2X message based on the sensing operation of the V2X transmission pool are two different ones. See detail in ¶. [0255]).
wherein the detection resource is a time-frequency resource prior to the selected transmission resource (See Figs.12: the sensing operation for the corresponding V2X transmission resource pool #J may be performed within the previous time/frequency resource (e.g., within V2X transmission resource pool #(J-1). ¶. [0255]), a timing offset defines a time between the detection resource and the selected transmission resource (See Fig. 15a: Sensing gap or receiving gap (i.e., time offset) is configured by the network within a time/frequency resource that is signaled prior to performing the V2X message resource selection operation. In other words, the sensing gap/offset is signaled between the sensing period and transmission period from the selected subframe. See ¶. [0231]), and the offset time is fixed or preconfigured by a network side (See Fig. 15a: the sensing gap/offset is configured by the network. See ¶. [0231]).
Even though, Lee teaches the method wherein using indicating resource pool based on the selected resource for the sidelink/V2X transmission, Lee doesn’t explicitly discuss generating an indication signal for sending.
However, Kim further teaches the method of generating an indication signal for the sidelink transmission (Kim: wherein a first PSCCH time-frequency resource and a second PSCCH (Physical sidelink CH) time-frequency resource for sending the PSCCH are determined on the basis of a value indicated in the PSCCH resource allocation information within the PSCCH resource pool, and the PSCCH may be sent in the first PSCCH time-frequency resource and the second PSCCH time-frequency resource. Abstract and ¶. [0008]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of generating an indication signal for the sidelink transmission as taught by Kim to have incorporated in the system of Lee, so that it would provide the advantages of reduced latency and the use of lesser radio resources compared to the existing indirect communication method through an access point or eNB. ¶. [0269].

Regarding claim 2; Lee discloses the method further comprising transmitting the indication signaling on the last symbol of the detection resource (Lee: generating within a frequency resource of PSCCH using first or last symbols: See table 3).

Regarding claim 3; Lee discloses the method wherein the indication signaling indicates the transmission power of the sidelink transmission (Lee’s Table 1 on Page 9: the UE to measure the received power of the PSSCH…).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 5; Lee discloses the method wherein the indication signaling comprises a reference signaling sequence (See Fig. 8 and 9: using sequence of each frequency resource. See Lee’s table 1).

Regarding claim 10; Lee discloses the method wherein transmitting the indication signaling further comprises transmitting a copy of a part of the sidelink transmission on the detection resource (Lee: the scheduling assignment and the data are transmitted from the same subframe: Table 1).


Regarding claim 29; Lee discloses an apparatus comprising a first user equipment (See Fig. 12 and its components: ¶. [0246]), the apparatus further comprising: a processor that: 
selects a transmission resource for a sidelink transmission (See Fig. 11 at step S191-S193, the UE to sense/determine subframes and resource blocks for transmitting PSSCH, i.e., sidelink data channel, resource selection in mode 4,…,and the UE further selects time/frequency resources for a PSSCH. See Table 1 and Table 2, and see figure 11 steps and ¶. [0244-0245] for further detail);
generates an indication signaling for indicating the sidelink transmission on the selected transmission resource (See Lee’s Type 1 invention mode: UE autonomously selects a resource from an indicated resource pool and announces discovery information using the selected resource. The UE may announce the discovery information through a randomly selected resource during each discovery period. ¶. [0123]. Lees Table 1 further teaches the UE to measure the received energy/power of the PSSCH that is indicated by the scheduling assignment.) [Examiner’s note: Selecting a resource from an indicated resource pool could be analyzed as generating an indication signal for the PSSCH sidelink transmission applying under the BRI]; and 
a transmitter that transmits the indication signaling on a detection resource different from the transmission resource from the first user equipment to a second user equipment (See Fig. 11 and 12: The UE transmits a V2X signal from the selected V2X transmission subframe (S203); ¶. [0249] and see also ¶. [0255] for the V2X message transmission operation performed within V2X transmission resource pool #J, and the sensing/detecting operation for the V2X transmission resource pool within (J-1),
wherein the detection resource is a time-frequency resource prior to the selected transmission resource (See Figs.12: the sensing operation for the corresponding V2X transmission resource pool #J may be performed within the previous time/frequency resource (e.g., within V2X transmission resource pool #(J-1). ¶. [0255]), a timing offset defines a time between the detection resource and the selected transmission resource (See Fig. 15a: Sensing gap or receiving gap (i.e., time offset) is configured by the network within a time/frequency resource that is signaled prior to performing the V2X message resource selection operation. In other words, the sensing gap/offset is signaled between the sensing period and transmission period from the selected subframe. See ¶. [0231]), and the offset time is fixed or preconfigured by a network side (See Fig. 15a: the sensing gap/offset is configured by the network. See ¶. [0231]).
[Examiner’s note: the regular V2X message transmission pool and the V2X message based on the sensing operation of the V2X transmission pool are two different ones. See detail in ¶. [0255]).
Even though, Lee teaches the method wherein using indicating resource pool based on the selected resource, Lee doesn’t explicitly discuss generating an indication signal for the sidelink transmission.
However, Kim further teaches the method of generating an indication signal for the sidelink transmission (Kim: wherein a first PSCCH time-frequency resource and a second PSCCH (Physical sidelink CH) time-frequency resource for sending the PSCCH are determined on the basis of a value indicated in the PSCCH resource allocation information within the PSCCH resource pool, and the PSCCH may be sent in the first PSCCH time-frequency resource and the second PSCCH time-frequency resource. Abstract and ¶. [0008]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of generating an indication signal for the sidelink transmission as taught by Kim to have incorporated in the system of Lee, so that it would provide the advantages of reduced latency and the use of lesser radio resources compared to the existing indirect communication method through an access point or eNB. Kim: ¶. [0269].

Regarding claim 30; Lee discloses the apparatus wherein the transmitter for transmitting the indication signaling on the last symbol of the detection resource (Lee: generating within a frequency resource of PSCCH using first or last symbols: See table 3).

Regarding claim 31; Lee discloses the apparatus wherein the indication signaling indicates the transmission power of the sidelink transmission (Lee’s Table 1 on Page 9: the UE to measure the received power of the PSSCH…).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 33; Lee discloses the method apparatus the indication signaling comprises a reference signaling sequence (See Fig. 8 and 9: using sequence of each frequency resource. See Lee’s table 1).

Regarding claim 34; Lee discloses the apparatus wherein transmitting the indication signaling further comprises transmitting a copy of a part of the sidelink transmission on the detection resource (Lee: the scheduling assignment and the data are transmitted from the same subframe: Table 1).

Response to Arguments
In response to the amendment as filed on 02/22/2022, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 1-20 have been considered but they are not persuasive.
Arguments:
Applicant argued that the cited prior arts fail to discloses the amended limitations as recited in the claims 1 and 29.
Examiner’s responses:
Examiner respectfully disagrees. Lee clearly teaches the method of detecting signal between the V-UE, P-UE and the network using the V2X resource messages. The process further allows the V2X UE(s) to notify the detection (status) information corresponding to the ‘other communication’ to its neighboring ‘V2X UE(s)’ (and/or ‘(serving) base station(/RSU)’) through the pre-defined(/signaled) signal(/channel).
Lee further teaches the method of transmitting a detection signal by the UE each time the PSCCH/PSSCH is transmitted from the subframe within a frequency resource. Lee further discusses the process transmission the V2X message that is performed based on the sensing operation for the corresponding V2X transmission resource pool #J, and the regular V2X transmission resource pool #J. See Lee’s ¶. [0255].
Kim further teaches the method wherein generating the indication of the PSCCH resource allocation based on the time-frequency resource and the PSCCH, i.e., sidelink resource, for sending the PSCCH. See Lee’s Abstract and ¶. [0008].
The motivation is to provide the advantages of reduced latency and the use of lesser radio resources compared to the existing indirect communication method through an access point or eNB. ¶. [0269].
Arguments:
Applicant further argued that Lee fails to teach the method wherein the detection resource is a time-frequency resource prior to the selected transmission resource, a timing offset defines a time between the detection resource and the selected transmission resource.
Examiner’s responses:
Examiner further disagrees because Lee clearly teaches the sensing gap/offset that is configured/signaled in advance by the network. The sensing gap is configured prior to performing the V2X message transmission and resource selection operation. Herein, for example, the “sensing gap” may refer to a resource that should perform sensing in order to (re-) select(/reserve) the resource (e.g., subframe) that is to be used by the UE for the V2X signal transmission, and, in this aspect, the sensing gap may also be referred to as a sensing resource. In other words, the sensing gap/offset is configured as a timing offset between the sensing period and transmission period. Lee further discusses when the V2X message transmission operation is performed within V2X transmission resource pool #J (which is interconnected with the scheduling assignment pool(/cycle period) #J), the sensing operation for the corresponding V2X transmission resource pool #J may be performed within the previous time/frequency resource (e.g., within V2X transmission resource pool #(J-1) (which is interconnected with the scheduling assignment pool(/cycle period) #(J-1)). As described above, the sensing gap(/resource) (or receiving gap(/resource)) based sensing operation may be interpreted as a ‘partial sensing operation’. See ¶. [0231] and ¶. [0255].
In view of the above reasoning, the combined teaching of Lee and Kim successfully teaches each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims. Thus, Examiner believes that all the rejections shall be sustained.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416